Exhibit 10.5

 

Legacy Education Alliance, Inc.
Restricted Stock Award Grant Notice
(2015 Incentive Plan)

 

Legacy Education Alliance, Inc. (the "Company"), pursuant to its 2015 Incentive
Plan (the "Plan"), hereby awards to Participant that number of restricted shares
of the Company's Common Stock set forth below (the "Award"). This Award shall be
evidenced by a Restricted Stock Award Agreement (the "Award Agreement"). This
Award is subject to all of the terms and conditions as set forth herein and in
the applicable Award Agreement, the Plan and the other attachments hereto, each
of which are attached hereto and incorporated herein in their entirety.

 

Participant: Cary Sucoff Date of Grant: July 16, 2015 Vesting Commencement Date:
July 16, 2015 Number of Restricted Shares Subject to Award: 31,250
Consideration: Continued Services Participant's services:   Independent Director

 

Vesting Schedule: The first tranche of 15,625 shares subject to the Award shall
vest on the first (1st) anniversary of the Date of Grant; and the balance of the
Awards shall vest on the second (2nd) anniversary of the Date of Grant, all
subject to Participant's Continuous Service (as defined in the Award Agreement)
through such time.

 

Notwithstanding the foregoing, upon a termination of your Continuous Service for
any reason other than for removal for cause, then as of the effective time of
such termination of your Continuous Service, the next tranche of shares granted
to you in this Award that could have vested but for the termination of you
Continuous Service (the next 15,625 Unvested Shares) shall immediately become
fully vested.

 

In addition, if a Change in Control (as defined in the Plan) occurs and your
Continuous Service with the Company has not terminated as of, or immediately
prior to, the effective time of the Change in Control, then, as of the effective
time of such Change in Control, the vesting of your shares shall be accelerated
in full.

 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Award Grant Notice, the Award
Agreement, and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Award Grant Notice, the Award Agreement and the
Plan set forth the entire understanding between Participant and the Company
regarding the acquisition of the Company's Common Stock pursuant to the Award
specified above and supersede all prior oral and written agreements on that
subject with the exception of (i) Awards previously granted and delivered to
Participant under the Plan, and (ii) the following agreements only:

 

Other Agreements: None    

 

Legacy Education Alliance, Inc.   PARTICIPANT       By: /s/ James E. May   /s/
Cary Sucoff   Signature   Signature         Title: CAO & Gen. Counsel   Date:
July 21 2015 Date: 7/20/15      

 

Attachments:

 

Attachment I: Restricted Stock Award Agreement Attachment II: 2015 Incentive
Plan Attachment III: Form of Joint Escrow Instructions Attachment IV: Form of
83(b) Election

 

 

